ICJ_016_AngloIranianOil_GBR_IRN_1951-07-05_ORD_02_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

ANGLO-IRANIAN
OIL Co. CASE

REQUEST FOR THE INDICATION

OF INTERIM MEASURES OF PROTECTION
(UNITED KINGDOM / IRAN)

ORDER OF JULY 5th, 1951

1951

COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

 

AFFAIRE |
DE L’ANGLO-IRANTAN OIL Co.

DEMANDE EN INDICATION
DE MESURES CONSERVATOIRES
(ROYAUME-UNI / IRAN)

ORDONNANCE DU 5 JUILLET 1951

SOCIÉTÉ D’EDITIONS A. W. SIJTHOFFS

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
This Order should be cited as follows:

“Anglo-Iranian Oil Co. Case, Order of July 5th, 1951:
ILC. J. Reports 1951, p. 89.”

La présente ordonnance doit être citée comme suit :

«Affaire de l'Anglo-Tranian Où Co., Ordonnance du
5 juillet 1951: C. I. J. Recueil 1951, p. 89.»

 

N° de vente: 62
Sales number

 

 

 
1951
July 5th
seneral List:
No. 16

89
INTERNATIONAL COURT OF JUSTICE

YEAR 1951

July 5th, 1951

ANGLO-IRANIAN
OIL Co. CASE

REQUEST FOR THE INDICATION
OF INTERIM MEASURES OF PROTECTION

(UNITED KINGDOM / IRAN)

ORDER

Present: President BaSDEVANT; Vice-President GUERRERO;
judges ALVAREZ, HACKWORTH, WINIARSKI, ZoRICIC,
DE VisscHER, Sir Arnold McNair, KLAESTAD, BADAWI
PasHA, Reap, Hsu Mo; Registrar HAMBRO.

THE COURT,

composed as above,

after deliberation,

having regard to Articles 41 and 48 of the Statute of the Court,
having regard to Article 61 of the Rules of Court,

In the proceedings instituted before the Court by the Application
dated May 26th, 1951, by the Government of the United Kingdom
of Great Britain and Northern Ireland, against the Iranian Empire
in the case of the Anglo-Iranian Oil Company, Limited,

Makes the following Order:

Having regard to the Request dated June 22nd, 1951, submitted
to the Court and filed in the Registry on that day whereby the
United Kingdom Government— invoking Article 41 of the Statute
and Article 61 of the Rules, and referring to the Application of
May 26th, in which the United Kingdom Government had reserved

4
go

ORDER OF 5 VII 51 (ANGLO-IRANIAN OIL CO.)

the right to request the Court to indicate such interim measures—
requested the Court to indicate that pending the final Judgment
of the Court in the Anglo-Iranian Oil Company case :

(a)

(b)

(c)

(d)

(e)

(1)

The Imperial Government of Iran should permit the Anglo-
Iranian Oil Company, Limited, its servants and agents, to search
for and extract petroleum and to transport, refine or treat in
any other manner and render suitable for commerce and to sell
or export the petroleum obtained by it, and generally, to continue
to carry on the operations which it was carrying on prior to
the 1st May, 1951, free from interference calculated to impede
or endanger the operations of the Company, by the Imperial
Government of Iran, their servants or agents, or any Board,
Commission, Committee, or other body nominated by them.

The Imperial Government of Iran should not by any executive
or legislative act or judicial process hinder or prevent or attempt
to hinder or prevent the Anglo-Iranian Oil Company, Limited,
its servants or agents, in or from continuing to carry on its
operations as aforesaid.

The Imperial Government of Iran should not by any executive
or legislative act or judicial process sequester or seize or attempt
to sequester or seize or otherwise interfere with any property
of the Anglo-Iranian Oil Company, Limited, including (but
without prejudice to a decision on the merits of the case) any
property which the Imperial Government of Iran have already
purported to nationalize or otherwise to expropriate.

The Imperial Government of Iran should not by any executive
or legislative act or judicial process sequester or seize or attempt
to sequester or seize any monies earned by the Angio-Iranian
Oil Company, Limited, or otherwise in the possession or power
of the Anglo-Iranian Oil Company, Limited, including (but
without prejudice to a decision on the merits of the case) any
monies which the Imperial Government of Iran have purported
to nationalize or otherwise to expropriate or any monies earned
by means of property which they have purported so to nationalize,
or otherwise to expropriate.

The Imperial Government of Iran should not by any executive
or legislative act or judicial process require or attempt to require
the Anglo-Iranian Oil Company, Limited, to dispose of the
monies referred to in sub-paragraph (d) above otherwise than
in accordance with the terms of the Convention of 1933 or of
any measure to be indicated by the Court.

The Imperial Government of Iran should ensure that no other
steps of any kind are taken capable of prejudicing the right
of the Government of the United Kingdom to have a decision
of the Court in its favour on the merits of the case executed,
should the Court render such a decision.

The Imperial Government of Iran and the Government of the
United Kingdom should ensure that no step of any kind is taken
91 ORDER OF 5 VII 51 (ANGLO-IRANIAN OIL CO.)

capable of aggravating or extending the dispute submitted to
the Court, and in particular, the Imperial Government of Iran
should abstain from all propaganda calculated to inflame opinion
in Iran against the Anglo-Iranian Oil Company, Limited, and
the United Kingdom.

Whereas, on the day on which the Request for the indication
of interim measures was filed, it was transmitted to the Iranian
Government and the submissions made therein were communicated
by telegraph to the said Government ;

Whereas the Registry, referring to Article 41, paragraph 2, of
the Statute, notified the Secretary-General of the United Nations
of the said Request, and, in accordance with Article 40, paragraph 3,
of the Statute communicated it to the Members of the United
Nations through the Secretary-General, and to the other States
entitled to appear before the Court ;

Having regard to the message transmitted by telegraph by the
President of the Court on June 23rd to the Prime Minister and to
the Minister for Foreign Affairs in Iran, which was in the following
terms :

“Court being due to meet to consider Request for indication
interim measures of protection filed June 22nd by United Kingdom
Agent, it is my duty, in accordance with Article 61 of the Rules,
to take such measures as appear necessary to me to enable the
Court to give an effective decision. For this purpose I have honour
suggest to Your Excellencies that Imperial Government issue
appropriate instructions to avoid all measures which might render
impossible or difficult the execution of any judgment which the
Court might subsequently give and to ensure that no action is
taken which might aggravate the dispute submitted to Court.
Any measures taken by Imperial Iranian Government for this
purpose would in no way prejudice such representations as that
Government may deem it appropriate to make to Court either in
proceedings on Request for interim measures in which both Parties
will have right to be heard at hearing on June 30th or subsequently
in proceedings on Application filed May 26th by the United King-

om.

Having regard to the reply to this message, transmitted by
telegraph on June 2gth to the Iranian Legation at The Hague, and,
on the same day, delivered to the President of the Court by the
Iranian Minister at The Hague, filed and communicated to the
Agent for the United Kingdom Government ;

Having regard to the final text of the said reply, consisting of
a message signed ““B. Kazemi, Minister for Foreign Affairs of
Tran”, followed by a statement together with three annexes
delivered to the President of the Court on June 30th by the Iranian
Minister at The Hague, which was also communicated to the
Agent for the United Kingdom Government ;

6
92 ORDER OF 5 VII 5I (ANGLO-IRANIAN OIL CO.)

Whereas the said reply stated :

“In view of the foregoing considerations the Iranian Government
hopes that the Court will declare that the case is not within its
jurisdiction because of the legal incompetence of the complainant
and because of the fact that exercise of the right of sovereignty
is not subject to complaint. Under these circumstances the request
for interim measures of protection would naturally be rejected.”

Whereas on June 23rd, the day following the filing of the Request
for the indication of interim measures of protection, the United
Kingdom Government, through its duly authorized Agent, and the
Iranian Government, through its Minister for Foreign Affairs, were
informed that the Court would hold a hearing on June 30th,
for the purpose of giving the Parties an opportunity of presenting
their observations on the subject of the Request ;

Whereas, upon the opening of the hearing fixed for this purpose,
the President of the Court took note of the presence in Court of
Sir Eric Beckett, K.C.M.G., K.C., Legal Adviser to the Foreign
Office, and of the Right Honourable Sir Frank Soskice, K.C., M.P.,
Attorney-General ; Professor H. Lauterpacht, K.C., Professor of
International Law at Cambridge University ; Mr. A. K. Rothnie,
Eastern Department, Foreign Office ; and Messrs. H. A. P. Fisher
and D. H. N. Johnson, Counsel ;

Whereas the Iranian Government was not represented at this
hearing ;

Having heard Sir Frank Soskice on behalf of the United Kingdom
Government, on the Request for the indication of interim measures
of protection ;

Whereas the submissions in the request of the United Kingdom
Government, quoted above, were maintained in the course of the
hearing ;

Whereas in its message of June 2gth, 1951, the Iranian Govern-
ment stated that it rejected the’ Request for the indication of
interim measures of protection presented by the United Kingdom
Government on the grounds principally of the want of competence
on the part of the United Kingdom Government to refer to the
Court a dispute which had arisen between the Iranian Government
and the Anglo-Iranian Oil Company, Limited, and of the fact that
this dispute pertaining to the exercise of the sovereign rights of
Iran was exclusively within the national jurisdiction of that State
and thus not subject to the methods of settlement specified in the
Charter ;

Whereas it appears from the Application by which the Govern-
ment of the United Kingdom instituted proceedings, that that
Government has adopted the cause of a British company and is
proceeding in virtue of the right of diplomatic protection ;

Whereas the complaint made in the Application is one of an
alleged violation of international law by the breach of the agree-

7
93 ORDER OF 5 VII 51 (ANGLO-IRANIAN OIL CO.)

ment for a concession of April 29th, 1933, and by a denial of justice
which, according to the Government of the United Kingdom, would
follow from the refusal of the Iranian Government to accept
arbitration in accordance with that agreement, and whereas it
cannot be accepted a priori that a claim based on such a complaint
falls completely outside the scope of international jurisdiction ;

Whereas the considerations stated in the preceding paragraph
suffice to empower the Court to entertain the Request for interim
measures of protection ;

Whereas the indication of such measures in no way prejudges
the question of the jurisdiction of the Court to deal with the merits
of the case and leaves unaffected the right of the Respondent to
submit arguments against such jurisdiction ;

Whereas the object of interim measures of protection provided
for in the Statute is to preserve the respective rights of the Parties
pending the decision of the Court, and whereas from the general
terms of Article 41 of the Statute and from the power recognized
by Article 61, paragraph 6, of the Rules of Court, to indicate
interim measures of protection proprio motu, it follows that the
Court must be concerned to preserve by such measures the rights
which may be subsequently adjudged by the Court to belong
either to the Applicant or to the Respondent ;

Whereas the existing state of affairs justifies the indication of
interim measures of protection ;

For these reasons,
THE CouRT

Indicates, pending its final decision in the proceedings instituted
on May 26th, 1951, by the Government of the United Kingdom
of Great Britain and Northern Ireland against the Imperial Govern-
ment of Iran, the following provisional measures which will apply
on the basis of reciprocal observance :

1. That the Iranian Government and the United Kingdom
Government should each ensure that no action is taken which might
prejudice the rights of the other Party in respect of the carrying
out of any decision on the merits which the Court may subsequently
render ;

2. That the Iranian Government and the United Kingdom
Government should each ensure that no action of any kind is taken
which might aggravate or extend the dispute submitted to the
Court ;

3. That the Iranian Government and the United Kingdom
Government should each ensure that no measure of any kind
should be taken designed to hinder the carrying on of the industrial

8
94 ORDER OF 5 VII 5I (ANGLO-IRANIAN OIL Co.)

and commercial operations of the Anglo-Iranian Oil Company,
Limited, as they were carried on prior to May Ist, 1951 ;

4. That the Company’s operations in Iran should continue under
the direction of its management as it was constituted prior to
May ist, 1951, subject to such modifications as may be brought
about by agreement with the Board of Supervision referred to in

paragraph 5;

5. That, in order to ensure the full effect of the preceding pro-
visions, which in any case retain their own authority, there should
be established by agreement between the Iranian Government and
the United Kingdom Government a Board to be known as the
Board of Supervision composed of two Members appointed by
each of the said Governments and a fifth Member, who should be
a national of a third State and should be chosen by agreement
between these Governments, or, in default of such agreement, and
upon the joint request of the Parties, by the President of the Court.

The Board will have the duty of ensuring that the Company’s
operations are carried on in accordance with the provisions above
set forth. It will, inter alia, have the duty of auditing the revenue
and expenses and of ensuring that all revenue in excess of the sums
required to be paid in the course of the normal carrying on of the
operations and the other normal expenses incurred by the Anglo-
Iranian Oil Company, Limited, are paid into accounts at banks
to be selected by the Board on the undertaking of such banks not
to dispose of such funds except in accordance with the decisions
of the Court or the agreement of the Parties.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this fifth day of July, one thousand
nine hundred and fifty-one, in four copies, one of which will be
placed in the archives of the Court, and the others transmitted
to the Imperial Government of Iran, to the Government of the
United Kingdom of Great Britain and Northern Ireland, and to
the Secretary-General of the United Nations for transmission to
the Security Council.

(Signed) BASDEVANT,
President.

( Signed ) E. HAMBRO,
Registrar.
95 ORDER OF 5 VII 51 (ANGLO-IRANIAN OIL CO.)

Judges WINISRSKI and BADAWI Pasua, declaring that they are
unable to concur in the Order of the Court, have appended to the
Order the joint statement of their dissenting opinion.

(Initialled) J. B.
(Initialled) E. H.

10
